Citation Nr: 1509616	
Decision Date: 03/06/15    Archive Date: 03/17/15

DOCKET NO.  09-32 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for bladder cancer.

4.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).

5.  Entitlement to an initial evaluation in excess of 30 percent for idiopathic anaphylaxia.

6.  Entitlement to a total rating based on individual unemployability (TDIU).

(Pursuant to BVA Directive 8430 (May 17, 1999), a separate decision will be issued to address other claims in appellate status.)



REPRESENTATION

Appellant represented by:	Joseph A. Whitcomb, Attorney at Law


WITNESS AT HEARINGS ON APPEAL

Appellant and a witness


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from November 1974 to November 1977. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado. 

As to the TDIU claim, in September 2014 the Veteran alleged that his service connected disabilities interfered with employment.  Therefore, the Board finds that the record raises a claim for a TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). 

In December 2012, the Board remanded the Veteran's claims of service connection for bilateral hearing loss and tinnitus to provide him with the video hearing he had requested in connection with these claims.  Accordingly, he testified at a videoconference hearing before the undersigned in October 2014.  This hearing was limited in scope to the issues of service connection for bilateral hearing loss and tinnitus.  A transcript of that hearing has been associated with the claims file. 


In July 2013, the Veteran and a witness testified at a Decision Review Officer (DRO) hearing as to his PTSD and bladder cancer claims and a transcript of that hearing has been associated with the claims file. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A.  Board Hearing Request

With regard to the claims of (a)  entitlement to service connection for bladder cancer; (b) entitlement to an initial evaluation in excess of 50 percent for PTSD: (c) entitlement to an initial evaluation in excess of 30 percent for idiopathic anaphylaxia; and (d) entitlement to a TDIU (issues 3-6 as listed on the title page of this decision), the Veteran perfected his appeal over these issues in August 2014 by filing a VA Form 9 (substantive appeal).

On the VA Form 9, the Veteran marked the option indicating his request for a Board hearing by live videoconference for these issues.  Although he has had hearings before the Board on separate issues (including the original claim of service connection for idiopathic anaphylaxia), he has not yet had the opportunity to provide testimony at a Board hearing regarding these specific four issues now in appellate status.  As such, those issues must be remanded to arrange a Board videoconference hearing.  

B.  Hearing Loss & Tinnitus

With regard to the claimed hearing loss and tinnitus, remand is needed for several related reasons, as follows.  

Missing Records - Government Records

SSA Records - In September 2014 the Veteran notified VA for the first time that he has been in receipt of Social Security Administration (SSA) disability benefits since March 2008.  However, neither a request for these records or the records themselves appear in the claims file.  Therefore, a request for these records is required.  

VA Medical Records -The Veteran receives ongoing treatment from the Cheyenne VA Medical Center (VAMC).  Currently, the claims file does not contain any medical records from this facility since August 2014.  Therefore, his ongoing medical records from the Cheyenne VAMC should be obtained.

VA Examination

A new VA examination is also needed.  The Veteran previously underwent a VA examination in May 2009.  However, at present, this VA examination does not appear to fully answer all the complex medical questions raised by these claims.  

Accordingly, the appeal is REMANDED to the AOJ for the following actions:

1.  Obtain all of the Veteran's records from the Social Security Administration.

2.  Obtain all of the Veteran's ongoing medical records from the Cheyenne VA Medical Center, including those since August 2014.   

Continue associating his VA treatment records to the claims file on an ongoing basis until the case is recertified to the Board.  

3.  Send the Veteran a letter requesting that he provide the names, addresses, and approximate dates of treatment for all private (non-VA) health care providers who may have additional records pertinent to the remanded claims. 

The letter should request that he complete a release (VA Form 21-4142a, General Release for Medical Provider Information to VA) for this information.  He should be provided an appropriate amount of time to respond.  

4.  If the Veteran responds to the letter sent pursuant to paragraph 3, undertake reasonable efforts to obtain all relevant pertinent records identified, unless they have already been obtained.

All efforts under this paragraph must include an initial request and, if the records are not received, at least one follow-up request (unless a response to the initial request makes clear that the records sought do not exist or that a follow-up request for the records would be futile).  

If the Veteran does not provide any necessary Release, request that he obtain the records and provide them to VA.  

5.  All attempts to fulfill the preliminary development specified in paragraphs 1-4 above must be documented in the claims file.  

If, after making all reasonably attempts (as specified) to obtain these records it is determined that the records sought do not exist or that further efforts to obtain those records would be futile, the AOJ should send notice to the Veteran, as directed by 38 C.F.R. § 3.159(e)(1) (2014), identifying: (i) the identity of the records VA was unable to obtain; (ii) an explanation of the efforts VA made to obtain the records; (iii) a description of any further action VA will take regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the Veteran submits the records VA was unable to obtain; and (iv) a notice that the Veteran is ultimately responsible for providing the evidence. 

The Veteran must be also notified that he is always allowed to provide such records himself, notwithstanding VA's inability to obtain the records.  

6.  After completing all development set forth in paragraphs 1-5, arrange for the Veteran to undergo an examination to address the claimed hearing loss and tinnitus.  All relevant information should be made available to the examiner.  

Accordingly the examiner is asked to review all relevant information, including the Veteran's statements regarding his hearing loss and tinnitus.  After this review, plus consideration of the results of the audiological examination, the examiner is asked to address each of the following questions:

(a)  Does the Veteran currently have a hearing impairment in either ear?  

**In answering this question, the Board wishes to make clear that the examiner is not being asked to determine whether the hearing impairment meets VA's legal definition of a hearing disability.**

(b) If so, is it at least as likely as not (i.e., at least equally probable) that any hearing impairment is related to or had its onset in service, including his work as a truck driver, his being regularly exposed to small arms fire, and/or a rash he experienced during service?

(c)  Does the Veteran currently have tinnitus?

(d) If so, is it at least as likely as not (i.e., at least equally probable) that tinnitus is related to or had its onset in service, including his work as a truck driver, his being regularly exposed to small arms fire, and/or a rash he experienced during service?

For the purpose of answering questions (b) and (d), the examiner is asked to accept as true that the Veteran was exposed to noise as indicated-unless it can be explained why there is a *medical* reason to believe that the Veteran's statements regarding his in-service and post-service symptomatology may be inaccurate.  


In answering questions (b) and (d), the examiner is being asked to address whether hearing loss and/or tinnitus may have resulted from shingles?

In answering questions (a) to (d), please articulate the reasoning underpinning your conclusions.  That is, (1) identify what facts and information-whether found in the record or outside the record-support your opinion, and (2) explain how that evidence justifies your opinion.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

7.  After completing all actions set forth in paragraphs 1-6, undertake any further action needed as a consequence of the development completed in paragraphs 1-6 above.  Then, readjudicate the remanded claims with consideration of all pertinent evidence and legal authority and addressing all relevant theories of entitlement.  

If any benefit sought on appeal is not granted in full, the Veteran should be provided a supplemental statement of the case.  The Veteran should be afforded the appropriate time period to respond.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. BOSELY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014). 

